MEMORANDUM **
In these consolidated petitions for review, Zhenjin Nan, a native and citizen of China, petitions for review of the Board of Immigration Appeals’ (“BIA”) orders denying her successive motions to reopen based on ineffective assistance of counsel. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen, and de novo questions of law, including those concerning ineffective assistance of counsel. Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir.2005). We deny both petitions for review.
We agree with the BIA’s conclusions that Nan failed to show she had been prejudiced by former counsels’ representation. See id. at 794 (9th Cir. 2005) (in order to state a valid claim of ineffective assistance of counsel, petitioner must show prejudice).
Nan’s remaining contentions are unpersuasive.
PETITIONS FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.